In re Government Employees Ins. Co.;— Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW96 2414; Parish of East Baton Rouge, 19th Judicial District Court, Div. “F”, No. 416,757.
Granted. The form used for rejection of uninsured motorist coverage in this case satisfies the requirements of Tugwell v. State Farm Ins. Co., 609 So.2d 195 (La.1992). See Bryk v. Brock, 95-0889 (La.App. 4th Cir. 10/26/95), 663 So.2d 522. Plaintiffs actions indicate that he affirmatively elected to reject such coverage. In light of this clear evidence, plaintiffs subsequent affidavit does not raise a genuine issue of material fact. Accordingly, the judgment of the trial court is reversed, and summary judgment is entered in favor of relator, dismissing it from the proceeding with prejudice.
CALOGERO, C.J., dissents.
LEMMON, J., not on panel.